DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed March 28, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 14, 15, and 17-35 are pending.
4.	In the reply filed on August 23, 2021, applicant elected Group I, now claims 14, 15, 19-35, halophyte for species A, Salicornia for species A-1, and oily skin for species B with traverse.
5.	Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
6.	Claims 14-15 and 20-35 are examined on the merits in regards to the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation “a temperature above 80℃”, and the claim also recites “preferably about 95℃” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
8.	Claim 27 is indefinite because it is unclear which alcohols are considered to be “low” molecular weight alcohols.  In addition, it is unclear what content of water must be present in order to be consider a “high” water content.
9.	Claim 31 is indefinite because it is unclear how the steps recited in the claim are integrated into the method recited in parent claim 14.  The claim does not refer to the specific steps of claim 14; therefore, it is unclear when the steps of claim 31 are carried out during the method of claim 14.  In addition, there is a lack of antecedent basis for “the suspension” as recited in step (1).  In step (2), the phrase “separating residual material was separated” is confusing.  In step (4), it is unclear what is considered to be “cell material”.  In step (5), the phrase “the thus-separated residual biomass” is confusing.  It is unclear if the “residual biomass” is the “cell material” of step (4).  In step (6), the antecedent basis for “the cell material” is unclear.  It is also unclear what is considered to be “cell material”.
10.	Claim 32 is indefinite because it is unclear how the steps recited in the claim are integrated into the method recited in parent claim 21.  The claim does not refer to the specific steps of claim 21; therefore, it is unclear when the steps of claim 32 are carried out during the method of claim 21.  In addition, there is a lack of antecedent basis for “the suspension” as recited in step (1). In step (4), it is unclear what is considered to be “cell material”.  In step (5), the phrase “the thus-separated residual biomass” is confusing.  It is unclear if the “residual biomass” is the “cell material” of step (4).  In step (6), the antecedent basis for “the cell material” is unclear.  It is also unclear what is considered to be “cell material”.

Claim Rejections - 35 USC § 103
11.	Claim(s) 14, 15, 20-27, 30, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2014-0073835 – English translation) in view of Young Kim (Food Chemistry (2011), vol. 125, pp. 55-62).
Kim teaches a method for reduction of sebum production by administering an extract from Salicornia to a subject in need thereof.  The reference teaches that the subject can have oily skin.  The reference teaches that the extract can be administered orally or topically.  In addition, the reference teaches that extract is mixed with carrier such as oils, water, ethanol, and polyols such as propylene glycol, 1,3-butylene glycol, glycerin, and xylitol. The reference teaches that the extract is made by contacting plant material with a solvent such as methanol, ethanol, propanol, butanol, ethyl acetate or water to extract the active ingredient into the solvent.  The reference specifically teaches that the solvents can be used individually or as a mixture.  The reference specifically suggests using hot water or hydrothermal extraction to create the extract. The reference teaches that the extraction also involves filtering and drying.  In addition, the reference teaches using the extract at a concentration of 0.1 to 20% (see page 2, third paragraph; page 3; page 5; page 6; page 7, paragraph 7; and page 8).  
The reference does not specifically teach extracting freshly harvested Salicornia.  However, the reference does teach that the active ingredients in the extract are antioxidant ingredients (see first paragraph of page 4).  Young Kim teaches using fresh parts of Salicornia as the starting material for the extraction of antioxidants from Salicornia (see section 2.3).  Thus, an artisan of ordinary skill would reasonably expect that fresh Salicornia could be used in the extraction method taught by Kim because it was known in the art as a source for the active ingredients of Kim.  This reasonable expectation of success would motivate the artisan to modify Kim to include the extraction of freshly harvested Salicornia plant material.
The references do not specifically teach performing the extraction at the temperatures claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  As discussed above, Kim specifically teaches using hot water and hydrothermal extraction; therefore, Kim teaches using elevated temperatures during the extraction. Varying the temperature of the extraction is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed temperature produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of extraction temperature would have been obvious before the effective filing date of applicant’s claimed invention.
12.	Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2014-0073835 – English translation) in view of Young Kim (Food Chemistry (2011), vol. 125, pp. 55-62) as applied to claims 14, 15, 20-27, 30, 34, and 35 above, and further in view of Aeschbach (US 5,026,550).
The teachings of Kim and Young Kim are discussed above.  The references do not specifically teach performing the extraction in an inert gas atmosphere.  However, Aeschbach teaches using an inert gas atmosphere when extracting antioxidants from plant material in order to avoid degradation of the antioxidant ingredients (see column 2, lines 31-33).  Therefore, an artisan of ordinary skill would reasonably expect that the extraction procedure taught by Kim and Young Kim would be improved if the extraction was carried out in the presence of an inert gas.  This reasonable expectation of success would have motivated the artisan to modify Kim and Young Kim to include the use of an inert gas atmosphere during the extraction process.

Response to Arguments
These are new grounds of rejection necessitated by applicant’s amendment.  However, applicant’s arguments regarding Kim have been considered and are addressed inasmuch as they apply to these new grounds of rejection.  Applicant argues that the claimed invention differs from Kim because Kim includes a step of washing the plant material prior to extraction of the plant material.  However, applicant’s claims use the broad transitional phrase “comprising” which allows for the inclusion of additional, unrecited method steps.  Thus, the washing step taught by Kim is not excluded from applicant’s claims.
Applicant also argues that the claimed invention is distinct from Kim because Kim teaches an alcoholic extraction while the claimed invention is directed to a hydroalcoholic extract.  However, applicant’s claims at their broadest do not require a hydroalcoholic extract.  Claim 14 states that the solvent is selected from a C1-C4 aliphatic alcohol, ethyl acetate, water and mixtures thereof.  Claim 21 states that the solvent is selected from methanol, ethanol, or water.  Thus, claim 14 and 21 specifically encompass the alcohol itself and do not require that the alcohol be an aqueous alcohol.  In addition, Kim specifically teaches that the solvent can be methanol, ethanol, propanol, butanol, ethyl acetate or water.  The reference also specifically teaches that the solvents can be used individually or as a mixture (see page 5).  Thus, Kim teaches using the same solvents as claimed by applicant.

Allowable Subject Matter
13.	Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655